Per Curiam.
This is an appeal from an order of the district court for Douglas county affirming, in the main, an order made by *23the probate court of that county in a proceeding brought by the administratrix and the executor of the estate of Campbell Fair, deceased.
Campbell Fair died many years ago- leaving a substantial estate. The appellants entered into a contract with the appellees under which the estate property, consisting largely of bonds, notes and similar securities was handled by, or through, the appellees. On this proceeding in accounting a difference arose between the parties as to the position in which appellees stood with relation to the estate.
It is the theory of appellants that under this contract such a fiduciary relation existed between the estate and the appellees that interest at the legal rate of 7 per cent, shoüld be charged against appellees on all funds in the hands of appellees for the time such funds were held in appellees’ custody. The appellees, on the otheri hand, contend that the contract was not between the estate and appellees but between the executrix and executor on the .one hand and the appellees on the other; that appellees did not stand in a fiduciary relation to the estate; that they fully performed their part of the contract, and that their services were advantageous to both appellants and the estate.
We have reached the conclusion that the contention made by appellants is not supported by the facts, and that the order made by the county court is correct. The cause, is, therefore, remanded to the district court, with directions to enter a judgment confirming and approving in toto the order of the county court. As thus modified, the judgment of the district court is affirmed.
Affirmed as modified.